STONE, J.
The defendant was committed to jail by a committing magistrate, on a charge of burglary. The offense was and is bailable; but the magistrate failed to indorse on the warrant of commitment the amount of bail required. Code of 1876, § 4684. Without this indorsement, the sheriff was without authority to take the bail-bond; and under all our decisions, no valid judgment can be rendered on such foríeitéd bond. — 1 Brick. Dig. 206, § 106; Antonez v. The State, 26 Ala. 81; Nat Gray v. The State, 43 Ala. 41. See, also, Callaban v. The State, 60 Ala. 65, and authorities there cited. The language of this court, in the case of Antonez v. The State, is very strong; and following that and the other decisions of this court, the judgment of the Circuit Court is reversed, and this court, proceeding to render the judgment which the court below should have rendered, orders that said judgment be reversed and annulled. The cause will not be remanded.